Citation Nr: 0011927	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for osteomyelitis of the 
right leg.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.  The veteran was in beleaguered status from December 
8, 1941 to April 9, 1942; was a prisoner of war from April 
10, 1942 to August 8, 1942; served in a recognized guerilla 
from September 20, 1943 to June 30, 1945; and had regular 
Philippine Army service from July 1, 1945 to August 31, 1945. 

REMAND

In this case, the veteran's case was certified to the Board 
in December 1998.  Subsequently, in February 1999, within 90 
days of the case certification, the veteran submitted to the 
Board additional evidence relevant to the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for osteomyelitis of the right 
leg.  The evidence includes a written statement by the 
veteran and a joint affidavit signed by [redacted] and 
[redacted].  However, as it does not appear that the 
RO has considered the additional written statement by the 
veteran and/or the joint affidavit by Mr. [redacted] and Mr. 
[redacted], and as the veteran has not submitted a waiver of RO 
consideration of this evidence, the case must be returned to 
the RO for its review of the aforementioned evidence and 
inclusion of the evidence in a supplemental statement of the 
case prior to the case being sent back to the Board.  38 
C.F.R. §§ 19.37, 20.1304 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for osteomyelitis of 
the right leg, in light of any 
additional information/evidence 
submitted to the Board in February 1999, 
including the veteran's statement and 
the aforementioned joint affidavit from 
[redacted] and [redacted].  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
arguments on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to afford the 
appellant due process of law, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




